McLAUGHLIN, J.
This appeal is from an order denying defendant’s motion to resettle an order granting plaintiff alimony and counsel fee, by striking from the recitals therein a certain affidavit of the plaintiff, or, if that be refused, a rehearing of the original motion. The motion should have been granted, for the reasons stated in the opinion delivered on the appeal (78 N. Y. Supp. 323) from the order granting alimony and counsel fee, decided herewith. The order appealed from must be reversed, with $10 costs and disbursements, and the motion granted with $10 costs.
All concur.